Case 19-13290-mdc   Doc 95   Filed 05/27/20 Entered 05/27/20 12:56:08   Desc Main
                             Document     Page 1 of 1


                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


       IN RE:
                                            :        CHAPTER 13
                                            :
            Fred Smith, Jr.                 :        No. 19-13290-MDC
            Imani N. Molock-Smith           :
                     Debtors


           ORDER OF DISMISSAL AS TO DEBTOR IMANI N. MOLOCK-SMITH


      AND NOW, this ______ day upon _______________, 2020, upon

consideration of the Motion to Dismiss Case filed by the Chapter

13 Standing Trustee, William C. Miller, Esquire and Debtors

response thereto, it is hereby ORDERED and DECREED that the case

is DISMISSED as to Debtor, Imani N. Molock-Smith, ONLY, and the

case as to Debtor, Fred Smith, Jr. may proceed.




                               HONORABLE MAGDELINE D. COLEMAN
                               CHIEF UNITED STATES BANKRUPTCY JUDGE
